Dismissed and Memorandum Opinion filed August 25, 2005








Dismissed and Memorandum Opinion filed August 25,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00695-CV
____________
 
HEATHER C. DANIELS,
Appellant
 
V.
 
CITIBANK (SOUTH DAKOTA, N.A.,) Appellee
 

 
On Appeal from the County Civil
Court at Law No. 3
Harris County, Texas
Trial Court Cause No.
827,622
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed June 1, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 18, 2005, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P.
37.3(b).




Appellant filed no response. 
Accordingly, this appeal may be dismissed.
As additional grounds for dismissal, our records show that
appellant has neither established indigence nor 
paid the $125.00 appellate filing fee. 
See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless indigent);Tex. R. App.
P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 
After being notified that this appeal was
subject to dismissal, appellant did not adequately respond. 
Accordingly, the appeal is ordered dismissed for nonpayment of the
filing fee.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
The appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 25, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.